DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE WITH ENCAPSULATION, POWER LINE, AND DAM IN NON-DISPLAY AREA”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108550617 A (which is prior art of record listed on the IDS filed 06/17/2020; furthermore, note US 2019/0393443 A1 is the U.S. Application equivalent to CN 108550617 A; accordingly, US 2019/0393443 A1 will be used as an English language translation of CN 108550617 A, and all references to figures and paragraph will correspond to US 2019/0393443 A1).
Regarding claims 1-7 and 10:
	re claim 1, CN 108550617 discloses a display device comprising: 
a substrate 101 (Fig. 2 and [0019]) including a display area AA (Fig. 1 and [0025]) and a non-display area AA (Fig. 1 and [0025]); 
a light emitting clement 20 (Fig. 1 and [0024]) disposed in the display area; 
an encapsulation layer 30 (Fig. 1 and [0019]) configured to cover the display area AA and encapsulate the light emitting element 20; and 
a power line 150 (Fig. 1 and [0019]) disposed in the non-display area, wherein, a first edge of the encapsulation layer 30 (e.g., in Fig. 1, the right-side edge of layer 30 that is in contact with 305b) in the non-display area NA is disposed to coincide with an edge of the power line 150 or is disposed closer to the display area AA than the edge of the power line 150 (i.e., as shown in Fig. 2, the right-side edge of layer “30” is closer to the display area AA than the right-side edge of layer “150”);
re claim 2, the display device of claim 1, wherein
the encapsulation layer 30 (Fig. 2 and [0034]) includes a first inorganic layer 301, a second inorganic layer 303 [0034], and an organic layer 302 [0034] disposed between the first inorganic layer and the second inorganic layer, and the first edge of the encapsulation layer 30 (Fig. 2) corresponds to edges of the first inorganic layer 301 and the second inorganic layer 303;
re claim 3, the display device of claim 2, wherein the first inorganic layer 301 (Fig. 2) and the second inorganic layer 303 contact each other in a region where the encapsulation layer 30 overlaps the power line 150 (Fig. 2);
re claim 4, the display device of claim 2, further comprising
a connecting member 160 (Figs. 1, 2 and [0019]) connected with the power line 150, and the first inorganic layer 301 is configured to contact at least one of the power line 150 and the connecting member 160;
re claim 5, the display device of claim 4, wherein the light emitting element 20 (Fig. 2) includes a first electrode 201 [0024], a second electrode 203 [0024], and an emission layer 202 [0024] disposed between the first electrode and the second electrode, and the connecting member 160 is configured to electrically connect the second electrode 203 to the power line 150;
re claim 6, the display device of claim 1, further comprising at least one dam 305a (Fig. 2 and [0033]) disposed in the non-display area, wherein the dam 305a is configured to overlap the power line 160 and is covered by a first inorganic laver 301 and a second inorganic layer 303; 
re claim 7, the display device of claim 1, wherein the dam 305a (Fig. 2) is configured to contact the power line 150 or a connecting member 160 that is connected to the power line; and
re claim 10, the display device of claim 1, wherein the power line 150 is configured to transfer a common voltage [0026] (i.e., the power liner 150 is connected to the cathode 203, e.g., see [0019] and [0026], wherein electrode 203 is a cathode, and the cathode potential is a common voltage).
Therefore, claims 1-7 and 10 are anticipated by CN 108550617.


Regarding claims 11-17 and 20:
re claim 11, CN 108550617 discloses a display device comprising a display device comprising: 
a substrate 101 (Fig. 2 and [0019]) including a display area AA and a non-display area NA; 
a light emitting element 30 disposed in the display area and including a first electrode 201 (Fig. 2), a second electrode 203, and an emission layer 202 between the first electrode and the second electrode; 
an encapsulation layer 30 configured to cover the display area AA and to encapsulate the light emitting element 30, the encapsulation layer including a first edge (in Fig. 2, the right-side edge of 301/303 that is in contact with “305b”) being disposed in the non-display area NA; 
a power line 150 disposed in the non-display area; and 
a connecting member 160 configured to electrically connect the power line 150 and the second electrode 203 (Fig. 2), wherein the encapsulation layer 30 contacts at least one of the power line 150 or the connecting member 160 in a region where the encapsulation layer 30 overlaps the power line 150;
 re claim 12, the display device of claim 11, wherein the encapsulation layer 30 (Fig. 2) includes a first inorganic layer 301, a second inorganic layer 303, and an organic layer 302 disposed between the first inorganic layer and the second inorganic layer, and the first edge of the encapsulation layer 30 corresponds to edges of the first inorganic layer 301 and the second inorganic layer 303 (i.e., in Fig. 2, see vertical interface between “305b” and “301/303”);
re claim 13, the display device of claim 12, wherein the first inorganic layer 301 (Fig. 2) and the second inorganic layer 303 contact each other in the region (NA) where the encapsulation layer 30 overlaps the power line 150;
re claim 14, the display device of claim 12, wherein the first inorganic layer 301 (Fig. 2) contacts at least one of the power line 150 and the connecting member 160;
re claim 15, the display device of claim 14, wherein the connecting member 160 is formed of a same material on a same layer as the first electrode 201 (Fig. 2 and [0024]);
re claim 16, the display device of claim 11, further comprising at least one dam 305a (Fig. 2) configured to surround an edge of the display area AA (Fig. 5), wherein the darn is configured to overlap the power line 150 (Fig. 2) and is covered by a first inorganic layer 301 and a second inorganic layer 303 (Fig. 2);
re claim 17, the display device of claim 16, wherein the dam 305a (Fig. 2) is configured to contact the power line 150 or the connecting member 160; and
re claim 20, the display device of claim 11, wherein the power line 150 is configured to transfer a common voltage [0026] (i.e., the power liner 150 is connected to the cathode 203, e.g., see [0019] and [0026], wherein electrode 203 is a cathode, and the cathode potential is a common voltage).
Therefore, claims 11-17and 20 are anticipated by CN 108550617.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over by CN 108550617 A (with reference to US 2019/0393443 A1) in view of Joen (US 2016/0315284 A1, which is a prior art of record listed on the IDS filed 06/17/2020).
Regarding claims 8, 9, 18 and 19:
	CN 108550617 A anticipates claims 1 and 11 but does not disclose a crack dam.
	Joen teaches, in a device similar to that of CN 108550617, a crack dam CR (Fig. 2, Fig. 1B, and [0063]) is incorporated to prevent a crack from expanding and transferring to the display area AA.  Joen discloses the crack dam is disposed between an edge of a substrate 110 (Fig. 2) in a non-display area PA and power line TFL (gate conductor/line, see [0071]); wherein the crack dam covers at least a portion of a side surface of the power line TFL (in Fig. 2, a portion of CR covers a side surface of TFL). 
	It would have been obvious to one of ordinary skill in the art to modify CN 108550617 by incorporating a crack dam, as taught by Joen, because the modification would prevent a crack from expanding and transferring to the display area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shin et al. (US 2018/0145127 A1) is cited for disclosing a display device having features such as power line, dam, encapsulation, etc., similar to those of the current invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892